SUMMARY ORDER
UPON DUE CONSIDERATION of this petition for review of a decision of the Board of Immigration Appeals (“BIA”), it is hereby ORDERED, ADJUDGED, and DECREED that the petition for review is GRANTED.
Petitioner Ferencia Firmanto, a native and citizen of Indonesia, seeks review of an April 20, 2006 order of the BIA, affirming the October 22, 2004 decision of Immigration Judge (“IJ”) Adam Opaciuch, denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture. In re Ferencia Firmanto, No. A97 479 798 (B.I.A. Apr. 20, 2006), aff'g No. A97 479 798 (Immig. Ct. N.Y. City Oct. 22, 2004). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA adopts the decision of the IJ and supplements the IJ’s decision, this Court reviews the decision of the IJ as supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005). We review de novo questions of law and the application of law to undisputed fact. See, e.g., Secaida-Rosales v. INS, 331 F.3d 297, 307 (2d Cir.2003). We review the agency’s factual findings under the substantial-evidence standard, treating them as “conclusive unless any reasonable adjudicator would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B); see Too Jiang v. Gonzales, 500 F.3d 137, 140 (2d Cir.2007). But we will vacate and remand for new findings if the agency’s reasoning was sufficiently flawed. Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d 391, 406 (2d Cir.2005).
In this case, we remand for reconsideration in light of our recent opinion in Mufied v. Mukasey, 508 F.3d 88, -, -, slip op. 191, 201 (2d Cir.2007). In Mufied, as in this case, the petitioner claimed that he should be excused from showing an individualized risk of future persecution due to a pattern or practice of persecution of Christians in Indonesia. We remanded to the BIA for both factual findings with respect to the petitioner and elaboration upon the standard the BIA uses when determining whether a particular group has suffered from a pattern or practice of *367persecution: “Without further elaboration, we are unsure how systematic, pervasive, or organized persecution must be before the Board would recognize it as a pattern or practice.” Id. at -, slip op. at 200. As such, we remand this case as well for reconsideration consistent with our opinion in Mufied and the proceedings that flow therefrom.
For the foregoing reasons, we GRANT the petition for review, VACATE the BIA’s order, and REMAND to the BIA for proceedings consistent with this opinion.